Citation Nr: 0740721	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  05-25 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to reinstatement of a separate 10 percent rating 
for residuals of a concussion.


REPRESENTATION

Veteran represented by:	Kenneth M. Carpenter, Attorney 
at law


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel






INTRODUCTION

The veteran served on active duty from January 1968 to 
November 1969.  He is the recipient of the Bronze Star Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in July 2004 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri.


FINDING OF FACT

The veteran's service-connected residuals of concussion 
warrant a separate rating from his service-connected post-
traumatic stress disorder (PTSD).


CONCLUSION OF LAW

The criteria for reinstatement of a separate 10 percent 
rating for residuals of concussion have been met.  38 
U.S.C.A. § 1155; 30 C.F.R. §§3.951(b), 4.14, 4.124a, 
Diagnostic Code 8045.


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant reinstatement of a separate 
10 percent rating for residuals of concussion herein 
constitutes a complete grant of the benefit sought on appeal, 
no further action is required to comply with the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), enacted November 9, 2000 (codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2006)) and the implementing regulations.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The 
basis of disability evaluation is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.    38 C.F.R. § 4.7.  All benefit of the doubt will 
be resolved in the veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14. 

The Court has held that, while it is possible to have 
separate and distinct manifestations from the same injury 
which would permit rating under several diagnostic codes, the 
critical element in permitting the assignment of several 
ratings under various diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  See Esteban v. Brown, 6 Vet. App. 259 (1994).

A disability which has been continuously rated at or above 
any evaluation of disability for 20 or more years for 
compensation purposes under laws administered by the 
Department of Veterans Affairs will not be reduced to less 
than such evaluation except upon a showing that such rating 
was based on fraud.  The 20 year period will be computed from 
the effective date of the evaluation to the effective date of 
reduction of evaluation.  38 C.F.R. § 3.951(b).

Under Diagnostic Code 8045, brain disease due to trauma, 
purely neurological disabilities such as hemiplegia, 
epileptiform seizures, facial nerve paralysis, etc., 
following trauma to the brain, will be rated under the 
diagnostic codes specifically dealing with such disabilities, 
with citation of a hyphenated diagnostic code (e.g., 8045-
8207).  Purely subjective complaints such as headaches, 
dizziness, insomnia, etc., which are recognized as 
symptomatic of brain trauma, will be rated 10 percent and no 
more under Diagnostic Code 9304.  This 10 percent rating will 
not be combined with any other rating for a disability due to 
brain trauma.  Ratings in excess of 10 percent for brain 
disease due to trauma under Diagnostic Code 9304 are not 
assignable in the absence of a diagnosis of multi-infarct 
dementia associated with brain trauma.  38 C.F.R. § 4.124a, 
Diagnostic Code 8045 (2007).

The regulations establish a General Rating Formula for Mental 
Disorders.  
38 C.F.R. § 4.130.  Ratings are assigned according to the 
manifestations of particular symptoms.  However, the use of 
the phrase "such as" in 38 C.F.R. § 4.130 demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve only as examples 
of the type and degree of the symptoms, or their effects, 
that would justify a particular rating.  Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence 
considered in determining the level of impairment under § 
4.130 is not restricted to the symptoms provided in the 
Diagnostic Code.  Instead, VA must consider all symptoms of a 
claimant's condition that affect the level of occupational 
and social impairment, including, if applicable, those 
identified in the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM-IV). 

The criteria for a 10 percent disability rating requires:

Occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.

The criteria for a 30 percent rating are:

Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

The criteria for a 50 percent rating are:

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

The criteria for a 100 percent rating are:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Codes 9304, 9411.

Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the basis for the evaluation assigned.  The 
additional code is shown after a hyphen.  Regulations provide 
that, when a disability not specifically provided for in the 
rating schedule is encountered, it will be rated under a 
closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.

In a May 1970 rating decision, service connection was granted 
for residuals of concussion with a 10 percent rating 
evaluation assigned, effective November 19, 1969.  The 
disability was rated under Diagnostic Codes 8045-9304.  In a 
July 2004 rating decision, the veteran was granted service 
connection for PTSD, with organic brain syndrome as residuals 
of concussion, with a 50 percent rating assigned under 
Diagnostic Code 9411, effective February 20, 2001.  
Subsequently, in the May 2005 statement of the case, the RO 
increased the disability evaluation for the veteran's PTSD to 
70 percent.  Rating under Diagnostic Codes 9304 and 9411 is 
defined by the General Formula for Rating Mental Disorders.  
38 C.F.R. § 4.130.  In rating the veteran's PTSD, the RO 
incorporated the 10 percent for his service-connected 
residuals of concussion into the 70 percent rating assigned 
for his service-connected PTSD.  In doing so, the RO found 
that that the symptoms of the veteran's residuals of 
concussion are indistinguishable from symptoms of his PTSD, 
and that a separate rating under both diagnostic codes would 
be pyramiding.  

The Board disagrees.  In the May 1970 rating decision, the 
veteran was assigned a 10 percent rating evaluation for 
residuals of a concussion.  The medical evidence of record 
indicates that the veteran has a current diagnosis relevant 
to his service-connected disability of residuals of 
concussion.  Specifically, VA treatment records dated from 
October 1999 to December 2004 repeatedly refer to a diagnosis 
of organic brain syndrome due to injury in service.  Thus, 
the Board finds that the veteran has a current diagnosis 
referable to his service-connected residuals of concussion 
that is separate from his diagnosis for PTSD.  
 
The Board recognizes that the rating criteria under 
Diagnostic Code 8045 require that a maximum 10 percent rating 
be assigned by reference to Diagnostic Code 9304, under the 
General Formula for Rating Mental Disorders.  However, the 
Board finds that rating by reference to the General Formula 
does not, in this case, indicate that the symptomatology 
being considered in a rating under Diagnostic Code 8045-9304, 
and the symptomatology considered in a rating under 
Diagnostic Code 9411 are the same.  As indicated above, a 
rating under Diagnostic Code 8045 considers such subjective 
physical complaints as headaches, dizziness, and insomnia, as 
residuals of a physical injury.  In contrast, a rating under 
the General Formula contemplates impairment of occupational 
and social skills and interactions that are the result of a 
mental disorder.  Therefore, in the instant case, a rating 
under Diagnostic Code 8045-9304 is assigned for the veteran's 
physical manifestations of his in-service physical injury, 
and a rating under Diagnostic Code 9411 accounts for the 
behavioral manifestations of psychological trauma suffered in 
service.  Accordingly, the Board finds that the two ratings 
are assigned for two separate disabilities and 
symptomatologies, and that the assignment of separate ratings 
under the two codes is not pyramiding.  The separate 10 
percent rating for residuals of a concussion is, therefore, 
reinstated. 

This being the case, the Board also observes that any 
decrease in the rating under Diagnostic Code 8045 would 
constitute a reduction.  The veteran was granted service 
connection for residuals of concussion effective November 19, 
1969 over 38 years ago.  Thus, his rating is considered 
protected and cannot be reduced except on a finding of fraud 
on the veteran's part.  As there is no evidence or argument 
that the veteran committed fraud in obtaining the 10 percent 
rating, and there is no pyramiding in allowing separate 
ratings for his PTSD and residuals of concussion, the Board 
finds that reinstatement of the 10 percent disability rating 
for residuals of a concussion, as assigned in the May 1970 
rating decision, is warranted.  


ORDER

Entitlement to reinstatement of a separate 10 percent 
disability evaluation for residuals of a concussion is 
granted.  





____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


